Title: From George Washington to John Sinclair, 15 May 1798
From: Washington, George
To: Sinclair, John



Sir,
Mount Vernon 15th May 1798

The motive which I assigned in my letter of the 6th of Novr (a copy of which, with others, is herewith enclosed) for transmitting you a duplicate of a long, private letter of the 11th Decembr 1796, having encreased from my not having yet received an acknowledgment of it; and having undoubted information that the Vessel by which the duplicate was sent has been taken by a Frh Privateer, the masters of whom pay little respect to private letters; or any thing else indeed which they lay their hands on; has induced me (for the reasons assigned in the aforesaid letter of the 6th of November) to forward a triplicate thereof. And as few of our Vessels escape their search, I send copies, as mentioned above, of all letters I have had the honor of writing to you since that epoch, by my neighbour and friend, the Reverend Bryan Fairfax—who, though he has not taken the title, is the legitimate Baron of Cameron, and father of Ferdinando Fairfax, to whom, as you are informed in my letter of the 11th of December, the Estate of Belvoir now

belongs by devise from his Uncle, the Honble George William Fairfax deceased.
A long continuance of bad health and a desire to try the effect of Sea Air are the principal—perhaps only—motives which have induced my neighbour to undertake a Voyage to England. He possesses as good a heart and as pure intentions as any man living—as such, I have no scruple in recommending him to your acquaintance and civilities. With very great esteem & regard, I have the honor to be Sir Your Most Obedt and obliged Hble Servant

Go: Washington

